Title: To George Washington from Louis-Antoine-Jean-Baptiste, chevalier de Cambray-Digny, 12 August 1782
From: Cambray-Digny, Louis-Antoine-Jean-Baptiste, chevalier de
To: Washington, George


                  
                     Sir
                     Philadelphia Augst 12th 1782.
                  
                  I have the honour to lay under Your Excellency’s eyes the different motives that induce me to form the Plan of going to France.  I wish they may meet with your Approbation which I am craving for before I take the necessary Step towards obtaining the Honourable the Congress Leave.
                  Five years are nearly elapsed Since I left France & having intirely devoted My Self to the Service of the United States never had I the leisure to look into my own Affairs.  My Circumstances at this time are Such as to require my Presence at Home as well to make new Provisions as to Settle past accounts.  My being a Prisoner puts me out of Power of being of Service to the Army.  Could I not improve my Misfortune with being Serviceable to MySelf?
                  In hope that Your Excellency will be pleased to grant me Some Marks of his Approbation of the Zeal with which I have been endeavouring to Serve the United States I take the liberty to inclose here a Certificat of the Secretary at War and the Copy of Some public Testimonials whose Originals are in my Hand.
                  General Mcintosh’s absence deprives me of Sending a Certificat of him for the time I have been under his Command in the Indiaen Country the Friendship however that that Worthy General has been honoring me with ever Since May be a proof of his approbation.  I am with the greatest respect Sir Your Excellency’s Most Obedient Most humble Servant
                  
                     Cambray
                  
               